Case 2:21-cv-01876-DRH-ARL Document 1 Filed 04/07/21 Page 1 of 9 PageID #: 14




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------X   Case No. FY
 SABRINA PIERRE-LOUIS,

                                  Plaintiff,                               COMPLAINT

                  - against -
                                                                           PLAINTIFF DEMANDS
 CITIZENS OPTIONS UNLIMITED, INC. d/b/a                                    A TRIAL BY JURY
 AHRC NASSAU,

                                   Defendant.
 ----------------------------------------------------------------------X

        SABRINA PIERRE-LOUIS, (“Plaintiff”), by and through her attorneys, PHILLIPS &

ASSOCIATES, PLLC, against CITIZENS OPTIONS UNLIMITED, INC. d/b/a AHRC NASSAU,

(“Defendant”), alleges upon knowledge as to herself and her own actions and upon information

and belief as to all other matters as follows:

                                        NATURE OF THE CASE

1.      This is a civil action based upon violations that Defendant committed of Plaintiff’s rights

        guaranteed to her by: (i) the race discrimination provisions of 42 U.S.C. § 1981; (ii) the

        retaliation provisions of 42 U.S.C. § 1981; (iii) the race discrimination provisions of the

        New York State Human Rights Law, New York State Executive Law, § 296 et seq.

        (“NYSHRL”); (iv) the retaliation provisions of the NYSHRL; and (v) any other claim(s)

        that can be inferred from the facts set forth herein.

                                     JURISDICTION AND VENUE

2.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331, as this action arises

        under 42 U.S.C. § 2000(e), et seq.

3.      The Court has supplemental jurisdiction over all state law claims pursuant to 28 U.S.C.

        §1367.
Case 2:21-cv-01876-DRH-ARL Document 1 Filed 04/07/21 Page 2 of 9 PageID #: 15




4.    Venue is proper in this Court pursuant to 28 U.S.C. §1391(b)(2), as a substantial part of

      the actions or omissions giving rise to the claims for relief occurred within this judicial

      district.

                                           PARTIES

5.    Plaintiff is a Black woman and a resident of the State of New York. At all relevant times

      herein, she was and is a “person” and an “employee” entitled to protection as defined by

      42 U.S.C. § 1981 and the NYSHRL.

6.    At all relevant times herein, Defendant was and is a New York corporation headquartered

      at 189 Wheatley Road, #4, Brookville, New York and is an “employer” under the relevant

      statutes.

                                    MATERIAL FACTS

7.    Plaintiff began working for Defendant in or around October 2016 as a Direct Support

      Professional. After a brief stint as a Medical Care Coordinator for Defendant from

      December 2019 to October 2020, Plaintiff returned to the Direct Support Professional

      position on a per diem basis, earning a rate of pay of $15 per hour.

8.    Plaintiff is assigned by Defendant to work at its Rondell Lane location, where she provides

      support services to persons suffering from mental disabilities.

9.    On Wednesday, January 27, 2021, one of the residents of Rondell Lane, D.I., was using

      the telephone all morning, preventing the medical case worker from performing her job.

10.   After several attempts to persuade D.I. to surrender the phone, one of Plaintiff’s co-workers

      unplugged the phone from the wall jack.

11.   D.I. immediately blamed Plaintiff for this action, yelling at her and calling her a “mother

      fucker.”

12.   D.I. then went into the medicine room, where D.I. was not permitted, and when Plaintiff
                                                2
Case 2:21-cv-01876-DRH-ARL Document 1 Filed 04/07/21 Page 3 of 9 PageID #: 16




      explained to her that D.I. could not be in there, D.I. threw an air sprayer bottle at Plaintiff.

13.   Thereafter, D.I. hit Plaintiff several times with her hands, stomped on Plaintiff’s feet and

      also kicked Plaintiff several times, as well as spitting on her.

14.   D.I. eventually went upstairs and Plaintiff called her manager to report what had happened.

15.   However, less than five minutes later, D.I. charged down the stairs, throwing the first item

      she could get her hands on at Plaintiff.

16.   Plaintiff ducked out of the way, but D.I. proceeded to hit her, scratch her and bite her.

17.   Throughout D.I.’s assault on Plaintiff, she repeatedly called Plaintiff a “nigger.”

18.   This was far from the first instance that D.I. had physically assaulted staff members and

      D.I. has called other staff members “nigger” on many occasions in the past.

19.   Plaintiff promptly reported the incident to her manager.

20.   In response, instead of investigating Plaintiff’s complaint, on January 28, 2021, Plaintiff

      was placed on unpaid suspension.

21.   Two weeks later, Plaintiff was contacted by an investigator for Defendant and she

      recounted to the investigator the physical and verbal abuse she endured from D.I.

22.   On March 24, 2021, while Plaintiff was still on suspension, Plaintiff received a letter from

      Jason Persan (“Persan”) advising her to return to work.

23.   However, the letter did not mention any investigation of Plaintiff’s complaint or otherwise

      address her physical safety or her concerns of racial discrimination, which Defendant did

      not investigate.

24.   On March 24, 2021, Plaintiff emailed Persan to reiterate her prior complaint and to again

      ask for an investigation by Defendant into her claims of discrimination.               Plaintiff

      additionally complained that Defendant’s prior response to her complaint was to suspend

      her without pay.
                                                 3
Case 2:21-cv-01876-DRH-ARL Document 1 Filed 04/07/21 Page 4 of 9 PageID #: 17




25.   On March 26, 2021, Persan responded. Persan advised Plaintiff, for the first time, that

      Defendant had undertaken an investigation into Plaintiff’s actions and had found that

      Plaintiff failed to follow proper procedure in handling D.I.’s discriminatory assault of her.

      Persan continued by explaining, that as a result, Defendant was requiring her to take engage

      in retraining on D.I.’s Behavioral Support Plan.

26.   Later that same day, March 26, 2021, Plaintiff complained to Persan that Defendant had

      not investigated her complaint about discrimination and his sudden revelation of an

      investigation into her actions was retaliation for her prior complaint.

27.   On March 30, 2021, Persan responded simply by claiming that the investigation of the

      January 27, 2021 incident was complete and the result was a recommendation of retraining

      for Plaintiff.

28.   Although Persan continued to maintain that Plaintiff’s job remained open for her return, in

      fact, Defendant had already terminated Plaintiff’s employment in its internal system.

29.   Upon information and belief, Defendant suspended Plaintiff without pay, conducted an

      investigation into her actions resulting in a recommendation of retraining, and terminated

      her employment in retaliation for Plaintiff’s complaints of race discrimination.

30.   Defendant’s actions and conduct were intentional and intended to harm Plaintiff.

31.   As a result of Defendant’s actions, Plaintiff feels extremely humiliated, degraded,

      victimized, embarrassed, and emotionally distressed.

32.   Additionally, as a result of Defendant’s discriminatory treatment, Plaintiff has suffered

      pecuniary loss, severe emotional distress, and physical ailments.

33.   As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

      continue to suffer pecuniary loss, emotional pain, suffering, inconvenience, loss of

      enjoyment of life, and other non-pecuniary losses. Plaintiff has further experienced severe
                                                4
Case 2:21-cv-01876-DRH-ARL Document 1 Filed 04/07/21 Page 5 of 9 PageID #: 18




      emotional and physical distress.

34.   Defendant’s conduct has been malicious, willful, outrageous, and conducted with full

      knowledge of the law. As such, Plaintiff demands punitive damages as against Defendant.

                               FIRST CAUSE OF ACTION
                     Race Discrimination in Violation of 42 U.S.C. § 1981
35.   Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above with

      the same force and effect as if more fully set forth herein.

36.   42 U.S.C. § 1981(a) states, in the relevant part, as follows:

             All persons within the jurisdiction of the United States shall have
             the same right in every State and Territory to make and enforce
             contracts, to sue, be parties, give evidence, and to the full and equal
             benefit of all laws and proceedings for the security of persons and
             property as is enjoyed by white citizens, and shall be subject to like
             punishment, pains, penalties, taxes, licenses, and exactions of every
             kind, and to no other.

37.   Defendant intentionally discriminated against Plaintiff in violation of 42 U.S.C. § 1981 on

      account of her race.

38.   As a further proximate result of Defendant’s actions, Plaintiff has suffered and continues

      to suffer severe and lasting embarrassment, humiliation and anguish, and other incidental

      and consequential damages and expenses.

39.   The conduct of Defendant was outrageous and malicious, was intended to injure Plaintiff,

      and was done with conscious disregard of Plaintiff’s civil rights, entitling Plaintiff to an

      award of punitive damages.

                              SECOND CAUSE OF ACTION
                          Retaliation in Violation of 42 U.S.C. § 1981
40.   Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above with

      the same force and effect as if more fully set forth herein.

41.   By the acts and practices described above, Defendant retaliated against Plaintiff for her

                                                5
Case 2:21-cv-01876-DRH-ARL Document 1 Filed 04/07/21 Page 6 of 9 PageID #: 19




      opposition to and complaints of unlawful discrimination in violation of 42 U.S.C. §1981.

42.   As a further proximate result of Defendant’s actions, Plaintiff has suffered and continues

      to suffer impairment and damage to Plaintiff's good name, lasting embarrassment,

      humiliation and anguish, and other incidental and consequential damages and expenses.

43.   The conduct of Defendant was outrageous, was done in a deliberate, callous, malicious,

      and oppressive manner intended to injure Plaintiff, and was done in conscious disregard of

      Plaintiff’s rights. Plaintiff is therefore also entitled to an award of punitive damages.



                              THIRD CAUSE OF ACTION
                       Race Discrimination in Violation of the NYSHRL
44.   Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above with

      the same force and effect as if more fully set forth herein.

45.   Executive Law § 296(1)(a) provides that:

             It shall be an unlawful discriminatory practice: For an employer or
             licensing agency, because of an individual’s age, race, creed, color,
             national origin, sexual orientation, military status, sex, disability,
             predisposing genetic characteristics, marital status, or domestic
             violence victim status, to refuse to hire or employ or to bar or to
             discharge from employment such individual or to discriminate
             against such individual in compensation or in terms, conditions or
             privileges of employment. (emphasis added)

46.   As described above, Defendant discriminated against Plaintiff on the basis of her race, in

      violation of NYSHRL, by creating, fostering, condoning, accepting, ratifying, and/or

      negligently failing to prevent or remedy a hostile work environment that included, among

      other things, harassment and subjecting Plaintiff to disparate treatment based on her race.

47.   As a result of Defendant’s unlawful discriminatory conduct in violation of the NYSHRL,

      Plaintiff has suffered, and continues to suffer, economic loss, for which he is entitled to an


                                                6
Case 2:21-cv-01876-DRH-ARL Document 1 Filed 04/07/21 Page 7 of 9 PageID #: 20




      award of monetary damages and other relief.

48.   As a result of Defendant’s unlawful discriminatory conduct in violation of NYSHRL,

      Plaintiff has suffered, and continues to suffer, severe mental anguish and emotional

      distress, including, but not limited to, depression, humiliation, embarrassment, stress and

      anxiety, and emotional pain and suffering, for which he is entitled to an award of monetary

      damages and other relief.

49.   Defendant’s unlawful discriminatory actions constitute malicious, willful, and wanton

      violations of the NYCHRL, for which Plaintiff is entitled to an award of punitive damages.

                              FOURTH CAUSE OF ACTION
                            Retaliation in Violation of the NYSHRL
50.   Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above with

      the same force and effect as if more fully set forth herein.

51.   Executive Law § 296(7) provides that:

             It shall be an unlawful discriminatory practice for any person
             engaged in any activity to which this section applies to retaliate or
             discriminate against any person because he or she has opposed any
             practices forbidden under this article or because he or she filed a
             complaint, testified, or assisted in any proceeding under this article.

52.   As described above, Plaintiff engaged in protected activities, including making internal

      complaints regarding discrimination based on Plaintiff’s race.

53.   As described above, after Plaintiff engaged in activity protected by the NYSHRL,

      Defendant took adverse actions against Plaintiff by, inter alia, suspending her without pay

      and terminating her employment, that would dissuade a reasonable employee from making

      or supporting a similar complaint of discrimination.

54.   As a result of Defendant’s retaliatory conduct in violation of the NYSHRL, Plaintiff has

      suffered, and continues to suffer pecuniary losses, severe mental anguish and emotional

                                                7
Case 2:21-cv-01876-DRH-ARL Document 1 Filed 04/07/21 Page 8 of 9 PageID #: 21




         distress, including, but not limited to depression, humiliation, embarrassment, stress and

         anxiety, loss of self-esteem and self-confidence, and emotional pain and suffering, for

         which he is entitled to an award of monetary damages, as well as past and future lost wages

         and benefits and other compensatory damages, and other relief.

                                          JURY DEMAND

55.      Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury on all

         claims in this action.

                                      PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests a judgment against the Defendant:

A.       Declaring that Defendant engaged in unlawful employment practices prohibited by 42

         U.S.C. § 1981 and the NYSHRL, in that Defendant discriminated against Plaintiff on the

         basis of her race and retaliated against Plaintiff for complaining about this discrimination;

B.       Restraining Defendant from any retaliation against Plaintiff for participating in any form

         in this litigation;

C.       Awarding damages to Plaintiff for all lost wages and benefits resulting from Defendant’s

         unlawful discrimination, and to otherwise make her whole for any losses suffered as a result

         of such unlawful employment practices;

D.       Awarding Plaintiff compensatory damages for mental, emotional and physical injury,

         distress, pain and suffering and injury to her reputation in an amount to be proven;

E.       Awarding Plaintiff punitive damages;

F.       Awarding Plaintiff attorneys’ fees, costs, disbursements, and expenses incurred in the

         prosecution of the action; and

G.       Awarding Plaintiff such other and further relief as the Court may deem equitable, just and

         proper to remedy the Defendant’s unlawful employment practices.
                                                   8
Case 2:21-cv-01876-DRH-ARL Document 1 Filed 04/07/21 Page 9 of 9 PageID #: 22




Dated: Garden City, New York
       April 7, 2021
                                               PHILLIPS & ASSOCIATES,
                                               ATTORNEYS AT LAW, PLLC



                                               ___________/s/____________
                                               Marjorie Mesidor
                                               Joseph Myers
                                               585 Stewart Avenue, Suite 410
                                               Garden City, New York 11530
                                               T: (212) 248-7431
                                               F: (212) 901-2107
                                               mmesidor@tpglaws.com
                                               jmyers@tpglaws.com




                                      9
